Case 6:19-cv-00314-JDK-JDL Document 38 Filed 08/31/20 Page 1 of 3 PageID #: 207



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
DAVID ALLEN RUSSELL,                        §
                                            §
     Plaintiff,                             §
                                            §
v.                                          §
                                            §    Case No. 6:19-cv-314
JIMMY BOWMAN, et al.,                       §
                                            §
     Defendants.                            §
                                            §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff David Russell, proceeding pro se, filed this civil rights lawsuit under

 42 U.S.C. § 1983 seeking declaratory and injunctive relief against the Defendants,

 wardens at the Powledge Unit of the Texas Department of Criminal Justice,

 Correctional Institutions Division. The case was referred to United States Magistrate

 Judge John D. Love pursuant to 28 U.S.C. § 636. After Plaintiff was transferred from

 the Powledge Unit to the Jester III Unit, the Magistrate Judge issued a Report

 recommending that the lawsuit be dismissed as moot (Docket No. 34). Plaintiff

 objected (Docket No. 37).

       In his objections, Plaintiff asks the Court to judicially notice verifiable facts.

 He states: “Specifically, the facts established to be judicially noticed is about ‘the

 return of [my] property’ as dictated by me and the Attorney General, see my

 complaint and page 10 of 27 of Defendant’s motion to dismiss.” Docket No. 37 at 3.




                                           1
Case 6:19-cv-00314-JDK-JDL Document 38 Filed 08/31/20 Page 2 of 3 PageID #: 208



He argues he has provided fair notice of all of his claims and the factual allegations

cannot be denied.

       Plaintiff contends that the Magistrate Judge’s Report deprives him of rights

secured by the Constitution, including the right to property. He asserts that Warden

Bowman has a responsibility to implement the policies and directives of the executive

management of TDCJ so as to ensure that policies and procedures are carried out,

but Plaintiff claims he was “singled out and penalized for my exercise of my rights.”

Id. at 5.

       Plaintiff further states he objects because he has been transferred to a unit

that is an exact duplicate of the Powledge Unit, and so the transfer did not change

anything. He argues that he is still being subjected to excessive heat, black mold,

and other issues.     He argues that the Report presents no findings of fact or

conclusions of law to his claims of past conduct and so Article III standing still exists.

       The Court has conducted a careful de novo review of those portions of the

Magistrate Judge’s proposed findings and recommendations to which the Plaintiff

objected.   See 28 U.S.C. § 636(b)(1) (District Judge shall “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court

has determined that the Report of the Magistrate Judge is correct and that Plaintiff’s

objections are without merit. The Fifth Circuit has held that an inmate’s transfer to

another unit renders his claims for declaratory and injunctive relief moot, unless he

can show a reasonable likelihood that he will be transferred back to the facility




                                            2
Case 6:19-cv-00314-JDK-JDL Document 38 Filed 08/31/20 Page 3 of 3 PageID #: 209



 and again subjected to the allegedly unconstitutional actions. Herman v. Holiday,

 238 F.3d 660, 665 (5th Cir. 2001). While Russell complains about his property, his

 inability to get a subsequent storage locker box, and the conditions of confinement at

 the Jester III Unit, he makes no showing that the wardens at the Powledge Unit—

 the named defendants in this case—can provide the relief he seeks, nor that he is

 likely to be transferred back to the Powledge Unit. Accordingly, his requests for

 declaratory and injunctive relief directed to the wardens at the Powledge Unit are

 now moot. See also Cooper v. Sheriff, Lubbock County, Texas, 929 F.2d 1078, 1084

 (5th Cir. 1991).

       The Court therefore ORDERS that the Plaintiff’s objections are overruled and

 the Report of the Magistrate Judge (Docket No. 34) is ADOPTED. This case is

 hereby DISMISSED WITHOUT PREJUDICE as moot. All pending motions are

 DENIED.

       So ORDERED and SIGNED this 31st day of August, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           3
